Case 1:18-cv-00635-MAC-KFG Document 24 Filed 01/19/21 Page 1 of 2 PageID #: 243




  UNITED STATES DISTRICT COURT                             EASTERN DISTRICT OF TEXAS


 DANIEL THOMASON SMITH,                          §
                                                 §
                 Plaintiff,                      §
                                                 §
 versus                                          §   CIVIL ACTION NO. 1:18-CV-635
                                                 §
 UNITED STATES OF AMERICA, et al.,               §
                                                 §
                 Defendants.                     §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

          Plaintiff Daniel Thomason Smith, a prisoner confined at the Federal Correctional

 Institution in Beaumont, Texas, proceeding pro se and in forma pauperis, filed this civil action

 pursuant to the Federal Tort Claims Act (FTCA), against the United States of America, President

 Donald Trump, Vice President Mike Pence, all United States Senators, Acting Attorney General

 Matthew Whitaker, Secretary of State Mike Pompeo, the Secretary of State of Texas, Governor

 Greg Abbott, United States District Judge Alia Moses, United States District Judge Orlando

 Garcia, United States Attorney Robert Pitman, United States Attorney Richard L. Durbin, Jr.,

 Assistant United States Attorney Rex Beasley, Assistant United States Attorney Gregory Surovic,

 United States Magistrate Judge Henry J. Bemporad, and Michael Clark Gross.

          The court ordered that this matter be referred to the Honorable Keith F. Giblin, United

 States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and

 orders of this court. The magistrate judge has submitted a Report and Recommendation of United

 States Magistrate Judge. Because the United States of America is the only proper defendant in an

 FTCA action, the magistrate judge recommended dismissing the claims against the other
Case 1:18-cv-00635-MAC-KFG Document 24 Filed 01/19/21 Page 2 of 2 PageID #: 244




 defendants for want of jurisdiction. Galvin v. Occupational Safety & Health Admin., 860 F.2d 181,

 183 (5th Cir. 1988).

        The court has received and considered the Report and Recommendation of United States

 Magistrate Judge, along with the record, pleadings, and all available evidence. Plaintiff filed

 objections to the magistrate judge’s Report and Recommendation.

        The court has conducted a de novo review of the objections in relation to the pleadings and

 the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes

 the objections are without merit. The claims against the individual defendants must be dismissed

 for want of jurisdiction.

                                             ORDER

        Accordingly, plaintiff’s objections (#12) are OVERRULED. The findings of fact and

 conclusions of law of the magistrate judge are correct, and the report of the magistrate judge (#8)

 is ADOPTED. President Donald Trump, Vice President Mike Pence, all United States Senators,

 Acting Attorney General Matthew Whitaker, Secretary of State Mike Pompeo, the Secretary of

 State of Texas, Governor Greg Abbott, United States District Judge Alia Moses, United States

 District Judge Orlando Garcia, United States Attorney Robert Pitman, United States Attorney

 Richard L. Durbin, Jr., Assistant United States Attorney Rex Beasley, Assistant United States

 Attorney Gregory Surovic, United States Magistrate Judge Henry J. Bemporad, and Michael Clark

 Gross are DISMISSED from this action.

           SIGNED at Beaumont, Texas, this 19th day of January, 2021.




                                              ________________________________________
                                                          MARCIA A. CRONE
                                                 2 UNITED STATES DISTRICT JUDGE
